Exhibits 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on this 
10th  day of February, 2016 among Hampton Roads Bankshares, Inc., a Virginia
corporation having its principal place of business at 641 Lynnhaven Parkway,
Virginia Beach, VA 23452 (“HRB”), Bank of Hampton Roads, a corporation organized
under the laws of, and authorized by statute to accept deposits and hold itself
out to the public as engaged in the banking business in, the Commonwealth of
Virginia having its principal place of business at 641 Lynnhaven Parkway,
Virginia Beach, VA 23452 (“BHR”) and Thomas B. Dix, III (the “Executive”).

 

WITNESSETH:

 

WHEREAS, HRB intends to acquire Xenith Bankshares, Inc. according to that
certain Agreement and Plan of Reorganization dated February 10, 2016 whereby
Xenith Bankshares, Inc. will be acquired and merged into HRB and Xenith Bank, a
wholly owned subsidiary of Xenith Bankshares, Inc., will be merged into HRB’s
wholly owned subsidiary, BHR, with HRB and BHR as the surviving entities, whose
names will change to Xenith Bankshares (“HoldCo”) and Xenith Bank (“Xenith”)
respectively, if the change in name is approved by the shareholders of Holdco
(the “Acquisition”)(1).

 

WHEREAS, the Executive  is currently employed as HRB’s Executive Vice President,
Chief Financial Officer and Treasurer.

 

WHEREAS, effective upon the closing of the Acquisition (the “Effective Date”),
Xenith (“Employer”) desires to provide for the continued employment of the
Executive and to make certain changes in the Executive’s pre-Acquisition
employment arrangements which the Employer has determined will reinforce and
encourage the continued dedication of the Executive to the Employer.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree, conditioned upon the closing of the
Acquisition, as follows:

 

1.                                      Employment.

 

(a)           The Employer and Executive agree that, upon the Effective Date, 
Executive shall be employed as Executive Vice President Commercial Lending -
Hampton Roads, MD, NC of Xenith, and shall perform such services for each as may
be assigned to Executive by the Chief Executive Officer of Xenith, or the Board
of Directors of  Xenith  (collectively, the “Board”) from time to time in
accordance with the terms and conditions set forth in this Agreement.

 

(b)           The term of this Agreement shall commence on the Effective Date
and, subject to Section 5(a) of this Agreement, shall expire on the second
anniversary of the Effective Date, unless sooner terminated in accordance with
the provisions of Section 5 (the “Term”).  On the second anniversary of the
Effective Date and on each anniversary thereafter, the Term shall be extended
for an additional one year unless the Employer shall deliver written notice to
the contrary to Executive not less than 90 days prior to the end of the Term. 
In the event the Employer provides the written notice described in the preceding
sentence, yet Executive’s employment with the Employer continues after the
expiration of the Term, Executive’s post-expiration employment will be at will. 
If the Executive is offered post-expiration employment on substantially similar
financial terms,  and refuses such employment, he will not be

 

--------------------------------------------------------------------------------

(1)  If the name change is not approved and the current name(s) are retained, or
other name(s) adopted, the appropriate name(s) shall be substituted herein as
warranted.

 

1

--------------------------------------------------------------------------------


 

entitled to any severance  as a result of the expiration of this Agreement and
termination of employment. If the Executive continues employment post-expiration
on an at will basis, the Employer shall have no severance obligation under
Section 5 of this Agreement in the event of termination of employment unless
otherwise agreed by the Employer and the Executive.

 

2.                                      Duties of the Executive.

 

(a)           The Executive shall serve in the position of Executive Vice
President Commercial Lending - Hampton Roads, MD, NC of Xenith and perform all
duties and services commensurate with that position. Unless otherwise specified
hereafter, any services performed by the Executive shall be for the benefit of
Xenith and, therefore, any payments or benefits paid to the Executive pursuant
to this Agreement shall be the sole responsibility of Xenith; provided, however,
Xenith’s obligation to make any payments owed to the Executive under this
Agreement shall be discharged to the extent compensation payments are made by
HoldCo.

 

(b)           The Executive shall devote his full time and attention to the
discharge of the duties undertaken by him hereunder.  Executive shall comply
with all policies, standards and regulations of the Employer, and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with general business standards of conduct. The foregoing provision shall not
prevent the Executive’s purchase, ownership or sale of any interest, or the
Executive’s engaging in, any business that does not compete with the business of
the Employer or the Executive’s involvement in charitable or community
activities, provided, that the time and attention that the Executive devotes to
such business and charitable or community activities does not materially
interfere with the performance of the Executive’s duties under this Agreement
and further provided that such conduct complies in all material respects with
applicable policies of the Employer.

 

(c)           The Executive shall be entitled to paid time off during each
calendar year in accordance with the paid time off policy of the Employer for
senior executive officers, to be taken at such time or times as the Executive
and the Employer shall mutually determine.  Earned but unused paid time off
shall be accrued in accordance with the Employer’s paid time off policy. Any
payments made by the Employer to the Executive as compensation in lieu of paid
time off shall be paid in accordance with the Employer’s normal payroll
practices.

 

3.             Compensation.  For all services to be rendered by the Executive
under this Agreement, the Employer and the Executive agree as follows:

 

(a)           Base Salary.  The Employer shall pay the Executive a base salary
(the “Base Salary”), at a rate of $275,000 per year, plus such other
compensation as the Employer may, from time to time, determine in its sole
discretion.  The Compensation Committee of the Xenith Board (the “Compensation
Committee”), shall review annually the amount of the Executive’s Base Salary,
and may increase, but not decrease, such Base Salary to such amount as the
Employer may determine in its sole and absolute discretion.  Such Base Salary
and other compensation shall be payable in accordance with the Employer’s normal
payroll practices (and in no event less frequently than monthly) as in effect
from time to time.

 

(b)           Restricted Stock.  An award of 150,000 Restricted Stock Units
(“RSUs”) under the HRB 2011 Omnibus Incentive Plan (as revised), fifty (50)
percent of such amount vesting upon the first anniversary of the Effective Date
of this Agreement and the remaining fifty (50) percent vesting on the second
anniversary of the Effective Date; provided, however, any unvested RSUs (or, if
unvested, stock options) immediately vest in the event of a Change of Control. 
Additionally, any unvested RSUs immediately vest in the event of a termination
by Executive for Good Reason. No restrictions on the sale

 

2

--------------------------------------------------------------------------------


 

of such Holdco common stock shall apply after payment to the Executive except to
the extent required by law.

 

(c)           Intentionally Omitted.

 

(d)           Retention Bonus.  The Executive shall receive a retention bonus as
follows within thirty (30) days of the closing of the Acquisition, calculated as
follows:

 

i.      (Current Base Salary plus average of last two (2) years’ bonuses) x 2;
and

 

ii.   Immediate vesting of any unvested RSUs under his August 22, 2014 RSU
Award,  to be settled in cash.

 

(e)           Incentive Bonus Plans.  The Executive will be eligible to
participate in any of the Employer’s long-term or short-term incentive plans on
the same terms and conditions and in relative magnitude to other Tier II senior
executive officers of the Employer, subject to annual bonus performance metrics
and other terms and conditions of awards adopted in the sole and absolute
discretion of the Compensation Committee of the Xenith Board on an annual basis.

 

(f)            Other Benefits.  Subject to any applicable terms, conditions, and
eligibility requirements, from and after the Effective Date and throughout
Executive’s employment hereunder, except as otherwise expressly provided in the
Agreement, the Executive shall be entitled to participate in all cash and
non-cash employee benefit plans maintained by the Employer for senior executive
officers or employees generally, including but not limited to (i) a
401(k) retirement program, (ii) long-term disability, (iii) extended medical
leave, (iv) 25 days per year of paid-time off and (v) health insurance, dental
insurance and life insurance coverage as are provided to the class of employees
that includes the Executive.

 

(g)           Withholding for Taxes.  The Employer may withhold from any amounts
payable to Executive under this Agreement all federal, state, city or other
taxes and withholdings as shall be required pursuant to any applicable law,
rule or regulation.

 

(h)           Excess Parachute Payment.  In the event any of the items described
above would constitute an “excess parachute payment” as described in
Section 5(j), Executive’s right to payment of such items shall be subject to the
provisions of Section 5(j).

 

4.             Expenses.  The Employer shall promptly reimburse the Executive
for (a) all reasonable expenses the Executive pays or incurs in connection with
the performance of the Executive’s duties and responsibilities in connection
with his employment under this Agreement, upon presentation of expense vouchers
or other appropriate documentation for such expenses and (b) all reasonable
professional expenses, such as licenses and dues and professional educational
expenses, the Executive pays or incurs during his employment hereunder, all of
the above in accordance with Employer’s policies with respect thereto.

 

5.             Termination of Employment. Notwithstanding the termination of
this Agreement or the termination of the Executive’s employment for any reason,
the parties shall be required to carry out any provisions of this Agreement
which contemplate performance by them subsequent to such termination.  In
addition, no termination of this Agreement shall affect any liability or other
obligation of either party which shall have accrued prior to such termination,
including, but not limited to, any liability, loss or damage on account of
breach.  No termination of employment shall terminate the obligation of the
Employer to make payments or provide any vested benefits provided hereunder or
any other plan or program of Employer or the obligations of the Executive under
Sections 7 and 8 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

Unless otherwise stated in this Agreement, including Sections 3(b) and 5 of this
Agreement, the effect of termination on any outstanding incentive awards, stock
options, stock appreciation rights, performance units,  restricted stock,
restricted stock units or other incentives shall be governed by the terms of the
applicable benefit or incentive plan and/or the agreements governing such
incentives.

 

(a)           Executive With Notice.  The Executive’s employment hereunder may
be terminated by the Executive upon 30 days written notice to the Employer or at
any time by mutual agreement in writing.  It shall not constitute a breach of
this Agreement for the Employer to suspend the Executive’s duties and to place
the Executive on a paid leave during the 30-day notice period. If the
Executive’s employment is terminated under this Section 5(a) of this Agreement,
the Employer shall pay the Executive only any vested benefits under this
Agreement or any plan or program of the Employer ( paid at the times provided
thereunder) and any sums due to him as Base Salary and/or reimbursement of
expenses through the date of termination.  Such  Base Salary and reimbursements
shall be paid at the end of the payroll period that follows the payroll period
in which his employment terminates.

 

(b)           Death.  This Agreement shall terminate upon death of the
Executive; provided, however, that in such event the Employer shall pay to the
estate of the Executive the compensation, including Base Salary and accrued but
unused paid-time off in accordance with Employer’s policies with respect
thereto, which otherwise would be payable to the Executive through the date on
which his death occurs.  Such amounts shall be paid at the end of the payroll
period that follows the payroll period in which his employment terminates due to
his death.  Additionally, the Employer shall pay to the Executive’s estate any
vested benefits under this Agreement or under any plan or program of the
Employer (paid at the times provided thereunder) and any bonus or other
short-term incentive compensation earned, but not yet paid, for any year prior
to the year in which his death occurs.

 

Any bonus or other short-term incentive compensation payable under this
Section 5(b) shall be paid (i) on the date of payment to other employees
eligible for bonuses or other short-term incentive compensation under the same
plan or plans, or, (ii) if no date or time frame for payment is specified in
those plans, by March 15 of the calendar year following the calendar year in
which the compensation is earned.

 

(c)           Disability.  The Executive understands and agrees that he is a key
person in Employer’s operation and that an extended absence will cause undue
hardship to Employer’s continued operations. The Employer may terminate
Executive’s employment under this Agreement upon its determination of the
Disability of the Executive, which Disability constitutes a “disability” under
the Employer’s applicable long term disability plan or insurance program and
that has continued for such period required for the Executive to become eligible
to receive long term disability benefits under the Employer’s long-term
disability plan or insurance program.  During the period of any Disability
leading up to the termination of the Executive’s employment under this
provision, the Employer shall continue to pay the Executive his full Base Salary
at the rate then in effect and all perquisites and other benefits (other than
any bonus) in accordance with the Employer’s normal payroll practices; provided
that, the amount of any such payments to the Executive shall be reduced by the
sum of the amounts, if any, payable to the Executive for the same period under
any other disability benefit covering the Executive that is provided by the
Employer.  Additionally, the Employer shall pay the Executive any bonus or other
short-term incentive compensation earned, but not yet paid, for any year prior
to the year in which his disability leads up to the termination of the
Executive’s employment, on the same terms as set forth in Section 5(b) and any
vested benefits under this Agreement or under any plan or program of the
Employer (paid at the times provided thereunder).

 

4

--------------------------------------------------------------------------------


 

(d)           Employer Without “Cause” or Employee with “Good Reason.”

 

(1)           The Employer may terminate Executive’s employment under this
Agreement other than for “Cause” (as defined in Section 5(e), below), at any
time upon written notice to Executive, which termination shall be effective
immediately.  This would include a termination in  connection with the
expiration of this Agreement caused by non-renewal by Employer under
Section 2(b), above.  Executive may resign after written notice to the Employer
for “Good Reason”, as hereafter defined. In the event the Executive’s employment
terminates pursuant to this Section 5(d)(1), Executive shall receive, at the end
of the payroll period that follows the payroll period in which his employment
terminates, his Base Salary earned through the date of termination and any
accrued but unused paid time off, any bonuses or short-term incentive
compensation shall be paid as described in Section 5(b) above. Any vested
benefits under this Agreement or any plan or program of the Employer shall be
paid at the times provided under this Agreement or any such plan or program, as
applicable.  In the event the Executive’s employment terminates pursuant to this
Section 5(d)(1), provided he complies with the requirements of
Section 5(i) below, Executive shall also receive the following items:

 

(i)            An amount equal to the sum of (i) his current rate of annual Base
Salary in effect immediately preceding such termination, and (ii) the average of
his last two year’s annual bonus(es) earned, if any; provided that such amount
shall be paid in a single lump sum cash payment on the date described in
Section 5(i) below;

 

(ii)           The Executive may continue participation for both him and his
covered dependents (if applicable), in accordance with the terms of the
applicable benefits plans, in the Employer’s group health plan pursuant to plan
continuation rules under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”).  In accordance with COBRA, assuming the Executive and his covered
dependents (if applicable), are covered under the Employer’s group health plan
as of his date of termination, the Executive will be entitled to elect COBRA
continuation coverage for the legally required COBRA period (the “Continuation
Period”) for such persons.  If the Executive timely elects COBRA coverage for
group health coverage, he will be reimbursed for the full COBRA cost of the
coverage for himself (which shall be treated as taxable income to Executive). 
In addition, if the terms of the applicable plan documents do not allow Employer
to continue to provide COBRA coverage to Executive and his covered dependents
(if applicable), beyond the expiration of the statutorily-proscribed COBRA
period, the Employer shall make monthly cash payments to Executive in an amount
equal to the monthly COBRA premium for coverage for Executive for the duration
of the period between the expiration of COBRA and twenty-four (24) months
following his last day of employment.  Notwithstanding the above, if the
Executive becomes eligible for qualifying health care coverage through a
subsequent employer within twenty-four (24) months after his last day of
employment, the Employer’s obligations hereunder with respect to the foregoing
benefits provided in this subsection (ii) may be terminated by the Employer.

 

(2)           Notwithstanding anything in this Agreement to the contrary, if
Executive breaches Sections 7 and 8 of this Agreement, Executive will not
thereafter be entitled to receive any further compensation or benefits pursuant
to Section 5(d)(1) of this Agreement other than the right to participate in
COBRA.

 

(3)           For purposes of this Agreement, “Good Reason” shall mean any of
the following:  (i) a material diminution in the Executive’s Base Salary; (ii) a
material diminution in the Executive’s authority, duties or responsibilities;
(iii) a material diminution in the authority, duties, or responsibilities of the
officer to which the Executive is required to report; (iv) a material

 

5

--------------------------------------------------------------------------------


 

diminution in the budget over which the Executive retains authority; (v) a
material change in the geographic location at which the Executive must perform
his services, provided, however, that a change in location of the headquarters
to Richmond, Virginia shall not constitute Good Reason; or (vi) a material
breach of this Agreement.

 

(4)           To terminate this Agreement and his employment under this
Agreement for Good Reason, the Executive must provide written notice to the
Employer of the existence of the circumstances providing grounds for termination
for Good Reason within 90 days of the initial existence of such grounds and must
give the Employer at least 30 days from receipt of such notice to cure the
condition constituting Good Reason (“Notice of Good Reason”).  Such termination
must be effective within one year after the initial existence of the condition
constituting Good Reason.  In the event of termination for Good Reason, the date
of termination shall be the effective date specified in the Executive’s Notice
of Good Reason.

 

(e)           Employer with “Cause”.  The Employer shall have the right to
terminate Executive’s employment under this Agreement at any time for Cause,
which termination shall be effective immediately, upon delivery of written
notice to the Executive which shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment and subject to the applicable cure provisions as set forth
below.  Termination for “Cause” shall mean termination because of the
Executive’s personal and material dishonesty regarding matters related to the
performance of his duties for the Employer, willful misconduct in connection
with the performance of his duties for the Employer, breach of fiduciary duty
involving personal profit, willful violation of any final cease-and-desist order
or material breach of any provision of this Agreement.  Cause shall also include
termination because of

 

(1)           material misappropriation of, or other intentional material damage
to the property or business of the Employer by the Executive,

 

(2)           the Executive’s excessive absences other than for physical or
mental impairment or illness, subject to the cure provisions set forth in
Section 5(e)(4) of this Agreement.

 

(3)           the Executive’s admission or conviction of, or plea of nolo
contendere to, any felony or any other crime referenced in Section 19 of the
Federal Deposit Insurance Act that, in the reasonable judgment of the Board,
adversely affects the Employer’s reputation or the Executive’s ability to carry
out the Executive’s obligations under this Agreement or

 

(4)           the Executive’s non-compliance with the provisions of
Section 2(b) of this Agreement after notice of such non-compliance from the
Employer to the Executive and a reasonable opportunity for the Executive to cure
such non-compliance.   To terminate the Executive’s employment under this
Agreement for Cause pursuant to Section 5(e)(2) of this Agreement and Section 5
(e)(4), the Employer must provide written notice to the Executive within ninety
(90) days of the initial existence of such grounds and must give the Executive
at least thirty (30) days from the receipt of such notice to cure such
condition. Notwithstanding the foregoing, the Employer may not terminate the
Executive’s employment under this Agreement for Cause unless the Employer
provides the Executive with both written notice in accordance with the By-laws
of Xenith and HoldCo of a special meeting of the Board to consider the
termination of the Executive’s employment under this Agreement for Cause and the
opportunity for the Executive to address such special meeting.  It shall not
constitute a breach of this Agreement for the Employer to suspend the
Executive’s duties and place the Executive on an unpaid leave during the period
prior to the special meeting of the Board.  In the event Executive’s employment

 

6

--------------------------------------------------------------------------------


 

under this Agreement is terminated for Cause, Executive shall thereafter have no
right to receive compensation or other unvested benefits under this Agreement.

 

(f)            In Connection with a Change in Control.  If, during the term of
Executive’s employment under this Agreement and within twelve (12) months
immediately following a Change of Control or within six (6) months immediately
prior to such Change of Control, Executive’s employment with the Employer under
this Agreement is terminated without Cause or for Good Reason, then the Employer
shall pay to Executive, or in the event of his subsequent death, to his
designated beneficiary or beneficiaries, or to his estate, as the case may be,
in lieu of all other claims under Section 5(d) of this Agreement, a severance
payment in an amount equal to 200% of the sum of:  i) his current rate of annual
Base Salary in effect immediately preceding such termination and ii) the average
of his last two years’ annual bonus(es) earned, if any, provided that such
amount shall be paid in a single lump sum cash payment on the date described in
Section 5(i) below.  The Executive also shall be entitled to the continued
participation in benefits plan(s) as set out in Subsection 5(d)(1)(ii) above. 
In addition, all unvested outstanding equity based award held by the Executive
on the date of the executive’s termination of employment under this
Section 5(f) shall vest.  Any accrued but unused paid time off, bonuses or short
term incentive compensation and vested benefits shall be paid as described in
Section 5 (b) of this Agreement.

 

For purposes of this Agreement, a Change in Control shall be deemed to have
occurred on the earliest of the following dates:

 

(i)            The date any entity or person shall have become the beneficial
owner of, or shall have obtained voting control over, 50% or more of the
outstanding common stock of HoldCo;

 

(ii)           The date HoldCo completes (x) a merger or consolidation of HoldCo
with or into another corporation or other business entity (each, a
“corporation”), regardless of whether HoldCo is the continuing or surviving
corporation or pursuant to which any shares of common stock of HoldCo would be
converted into cash, securities or other property of another corporation, other
than a merger or consolidation of HoldCo in which the holders of the common
stock of HoldCo immediately prior to the merger or consolidation continue to own
immediately after the merger or consolidation at least 50% of the common stock
of HoldCo, or if HoldCo is not the surviving corporation, the common stock (or
other voting securities) of the surviving corporation; or (y) a sale or other
disposition of all or substantially all of the assets of HoldCo; or

 

(iii)          The date that Continuing Directors cease for any reason to
constitute a majority of the board of directors of HoldCo.  (The term
“Continuing Director” means any member of the board of directors of HoldCo,
while a member of such board and (a) who was a member of such board on the
Effective Date or (b) whose nomination for, or election to, such HoldCo Board
was recommended or approved by at least two-thirds of the members of such HoldCo
Board who are then Continuing Directors; provided, however, that no member of
such HoldCo Board whose initial assumption of office is in connection with an
actual or threatened contest relating to the election of directors shall be
deemed a Continuing Director.).

 

For the purposes of this Subsection, the term “person” shall mean any
individual, corporation, partnership, group, association or other person, as
such term is defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act, other than HoldCo, Xenith or any other subsidiary of HoldCo or any employee
benefit plan(s) sponsored or maintained by HoldCo or any subsidiary thereof, and
the term “beneficial owner” shall have the meaning given the term in Rule 13d-3
under the Exchange Act.

 

7

--------------------------------------------------------------------------------


 

(g)           Suspension per FDIA.  If Executive is suspended and/or temporarily
prohibited from participating in the conduct of the Employer’s affairs by a
notice served pursuant to the Federal Deposit Insurance Act, the Employer’s
obligations under this Agreement shall be suspended as of the date of service
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Employer shall (i) pay on the first day of the first month
following such dismissal of charges (or as provided elsewhere in this Agreement)
the Executive all of the compensation withheld while the obligations under this
Agreement were suspended; and (ii) reinstate any such obligations which were
suspended.

 

(h)           409A Compliance.  Notwithstanding the provisions relating to the
timing of payments described in this Section 5 above, if the Executive is a
“specified employee” under Section 409A of the Internal Revenue Code of 1986 and
any regulations thereunder (the “Code”) on the date of his termination of
employment, payment of amounts due under Section of this Agreement and that
constitute deferred compensation shall be made as described in Section 27 of
this Agreement.

 

(i)            Severance Contingent on Release.  In addition, within 60 days of
termination of the Executive’s employment, and as a condition to the Employer’s
obligation to pay any severance under Sections 5(d) or 5(f) of this Agreement,
the Executive shall execute, and not timely revoke during any revocation period
provided pursuant to such release, a release and waiver of claims reasonably
satisfactory to the Employer.  Payment, in most instances,  will be made as soon
as practicable after such release is effective but in all events within such 60
day period. If the 60-day period spans two calendar years, such severance
payment will be made as soon as possible in the subsequent taxable year,
provided however that any portion of an insurance premium due to be paid by the
Employer during such 60-day period under Section 5 of this Agreement shall be
paid by the Employer on the due date whether or not the release and waiver has
been signed.

 

(j)            Tax Counsel.  If tax counsel appointed by the Employer (the “Tax
Counsel”) determines that any or the aggregate value (as determined pursuant to
Section 280G of the Code) of all payments, distributions, accelerations of
vesting, awards and provisions of benefits by the Employer to or for the benefit
of Executive (whether paid or payable, distributed or distributable,
accelerated, awarded or provided pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code and be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), such Payment shall be reduced to
the least extent necessary so that no portion of the Payment shall be subject to
the Excise Tax, but only if, by reason of such reduction, the net after-tax
benefit received by the Executive as a result of such reduction will exceed the
net after-tax benefit that would have been received by the Executive if no such
reduction were made.  The Payment shall be reduced,  if applicable, by the
Employer in the following order of priority: (A) reduction of any cash severance
payments otherwise payable to the Executive that are exempt from Section 409A of
the Code; (B) reduction of any other cash payments or benefits otherwise payable
to the Executive that are exempt from Section 409A of the Code, but excluding
any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code;
(C) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time; and (D) reduction of any other payments or benefits otherwise payable
to the Executive on a pro-rata basis or such other manner that complies with
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting and payments with respect to any equity award that are
exempt from Section 409A of the Code.  If, however, such Payment is not reduced
as described above, then such Payment shall be paid in full to the Executive and
the Executive shall be responsible for payment of any Excise Taxes relating to
the Payment.

 

8

--------------------------------------------------------------------------------


 

All determinations required to be made under this Section 5, and the assumptions
to be utilized in arriving at such determination, shall be made by the Tax
Counsel, which shall provide its determinations and any supporting calculations
both to the Employer and Executive within 10 business days of having made such
determination.  The Tax Counsel shall consult with any nationally recognized
compensation consultants, accounting firm and/or other legal counsel selected by
the Company in determining which payments to, or for the benefit of, the
Executive are to be deemed to be parachute payments within the meaning of
Section 280G of the Code.  In connection with making determinations under this
Section 5, the Tax Counsel shall take into account the value of any reasonable
compensation for services to be rendered by the Executive before or after the
Change in Control, including without limitation, the Executive’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, and the Employer shall cooperate in good faith in connection
with any such valuations and reasonable compensation positions. Without limiting
the generality of the foregoing, for purposes of this provision, the Employer
agrees to allocate as consideration for the covenants set forth in Section 8 the
maximum amount of compensation and benefits payable under Section 5 hereof
reasonably allocable thereto so as to avoid, to the extent possible, subjecting
any Payment to tax under Section 4999 of the Code.

 

(k)  Offset/Recovery Upon Breach by Executive.  Notwithstanding anything in this
Agreement to the contrary, if the Executive breaches Section 8 of this
Agreement, the Executive will not thereafter be entitled to receive any further
compensation or benefits pursuant to Section 5 and/or will be required to repay
any such benefits for the period in breach of Sections 7 and/or 8 of this
Agreement.

 

6.             Indemnification.  Notwithstanding anything in the articles of
incorporation or By-laws of Xenith or HoldCo to the contrary, the Executive
shall at all times during the Executive’s employment by Xenith or HoldCo, and
after such employment, be indemnified by such entities to the fullest extent
applicable law permits for any matter in any way relating to the Executive’s
affiliation with Xenith or HoldCo, provided, however, that if Xenith or HoldCo
shall have terminated the Executive’s employment for Cause, then neither Xenith
or HoldCo shall have any obligation whatsoever to indemnify the Executive for
any claim arising out of the matter for which the Executive’s employment shall
have been terminated for Cause or for any conduct of the Executive not within
the scope of the Executive’s duties under this Agreement.

 

7.             Confidential Information.  The Executive understands that in the
course of the Executive’s employment by the Employer, the Executive will receive
confidential information concerning the business of Xenith or HoldCo and that
the Employer desires to protect the confidentiality of such information
(hereinafter “Confidential Information”).  For purposes of this Section 7,
Confidential Information means data and information (i) relating to the business
of the Employer, regardless of whether the data or information constitutes a
trade secret (as such term is defined in the Uniform Trade Secrets Act),
(ii) disclosed to Executive or of which he became aware of as a consequence of
his relationship with the Employer, (iii) having value to the Employer, (iv) not
generally known to competitors of the Employer; and (v) which includes trade
secrets, methods of operation, names and contact information of customers and
potential customers, information related to customers and potential customers,
profit margins, financial information and projections, personnel data, and
similar information; provided, however, that such term shall not mean data or
information which has been voluntarily disclosed to the public by the Employer,
except where such public disclosure has been made by Executive without
authorization from the Employer, which has been independently developed and
disclosed by others, or which has otherwise entered the public domain through
lawful means.  Confidential Information also includes any information described
in this Section 7 which the Employer obtains from a third party and treats as
proprietary or confidential, whether or not owned or developed by the Employer. 
The Executive agrees that the Executive will not at any time during or after the
period of the Executive’s employment by the Employer reveal to anyone outside
the Employer, or use for the Executive’s own

 

9

--------------------------------------------------------------------------------


 

benefit, any Confidential Information without prior specific written
authorization by the Employer.  Upon termination of this Agreement, and upon the
request of the Employer, the Executive shall promptly deliver to the Employer
any and all written or electronic materials, records and documents, including
all copies of this Agreement, made by the Executive or coming into the
Executive’s possession during his employment hereunder and that the Executive
retained containing or concerning Confidential Information and all other written
or electronic materials furnished to and retained by the Executive by the
Employer for the Executive’s use during his employment, excluding all copies of
this Agreement, whether of a confidential nature or otherwise.

 

8.             Restrictive covenants.

 

(a)           Non-Solicitation of Clients. During the Executive’s employment and
for a period of one year following the Executive’s last day of employment with
the Employer, the Executive covenants and agrees that he will not, for himself
or for the benefit of another, solicit a Client for the purpose of providing
banking services of any type that the Employer rendered to its clients in the
twelve months immediately preceding his termination of employment. The term
“Client” as used in this Section 8 of the Agreement shall be defined as any
individual or entity that paid or engaged Xenith for banking services in the
twelve month period immediately preceding the date of Executive’s termination of
employment and with whom Executive had contact, involvement or communication,
directly or indirectly, during such time.

 

(b)           Non-Solicitation of Employees. During the Executive’s employment
and for a period of one year following the Executive’s last day of employment
with the Employer, the Executive will not, on the Executive’s own behalf or on
behalf of any third party, recruit or hire any individual who was employed by
the Employer or Holdco at any point during the twelve month period immediately
preceding his last day of employment and with whom the Executive had contact,
involvement or communication, during such time period.

 

(c)           Non-Competition.  During Executive’s employment and for a period
of one year following the Executive’s last day of employment with the Employer,
the Executive covenants and agrees that he will not, either as principal, owner
(of greater than 5% of the ownership interests), partner, director, officer,
employee, agent, or consultant, compete with i) HoldCo by providing services to
any competing bank holding company that are substantially similar to those he
provided to HRB prior to the Acquisition; or ii) Xenith, by providing services
that are substantially similar to those he provided to Xenith to any financial
institution that offers banking products and services competitive to those
offered by Xenith at any time during the twelve month period immediately
preceding Executive’s last day of employment. The foregoing restrictions shall
only apply within a 50 mile radius of the location of  HoldCo’s corporate
headquarters (with respect to Section 8(c)(i), above) or ii) 50 miles of any
office, branch or division of Xenith in operation as of the date of his last day
of employment (with respect to Section 8(c)(ii), above).

 

9.             Representation and Warranty of the Executive.  The Executive
represents and warrants to the Employer that the Executive is not under any
obligation, contractual or otherwise, to any other firm or corporation, which
would prevent the Executive from entering into the employ of the Employer under
this Agreement or prevent the Executive from performing the terms of this
Agreement.

 

10.          Regulatory Compliance.  Notwithstanding anything to the contrary
herein, any compensation or other benefits paid to the Executive shall be
limited to the extent required by any federal or state regulatory agency having
authority over Xenith or HoldCo, including any limitations or prohibitions on
payments under Section 5 of this Agreement.  The Executive agrees that
compliance by Xenith or HoldCo

 

10

--------------------------------------------------------------------------------


 

with such regulatory restrictions, even to the extent that compensation or other
benefits paid to the Executive are limited, shall not be a breach of this
Agreement by the Company or the Employer.

 

11.          Clawback.  Notwithstanding any other provisions in this Agreement
to the contrary, the Executive agrees that any compensation and benefits
provided to him under this Agreement that are subject to recovery or recoupment
under any applicable law, regulation or securities exchange rule, shall be
recouped by the Employer as necessary to satisfy such law, regulation, or
rules.  These laws, regulations, and rules include, but are not limited to,
where such compensation constitutes “excessive compensation” within the meaning
of 12 C.F.R. Part 30, Appendix A, where the Executive has committed, is
substantially responsible for, or has violated, the respective acts, omissions,
conditions, or offenses outlined under 12 C.F.R. § 359.4(a)(4), and if Xenith
becomes, and for so long as  Xenith  remains, subject to the provisions of 12
U.S.C. § 1831o(f), where such compensation exceeds the restrictions imposed on
the senior executive officers of such an institution. In addition, the Executive
agrees that any incentive compensation provided to him under this Agreement that
is subject to recovery or recoupment under any internal policy of the Employer
shall be shall be recouped by the Employer as necessary to satisfy such internal
policy.  Executive agrees to promptly return or repay any such compensation, and
authorizes the Employer to deduct such compensation from any other payments owed
to the Executive by the Employer if he fails to do so.

 

12.          Entire Agreement; Amendment.  This Agreement contains the entire
agreement between the Employer and the Executive with respect to the subject
matter of this Agreement, and this Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
the Employer and the Executive.

 

13.          Assignability.   This Agreement shall be binding upon, and inure to
the benefit of, the Employer and its or their legal successors and assigns.  The
Executive may not assign this Agreement, but the Executive’s benefits under this
Agreement shall inure to the benefit of the Executive’s heirs, executors,
administrators and legal representatives to the extent this Agreement expressly
provides.

 

14.          Notice.  Any notice that may be given under this Agreement shall be
in writing and be deemed given when hand delivered and acknowledged or, if
mailed, one day after mailing by registered or certified mail, return receipt
requested, or if delivered by an overnight delivery service, one day after the
notice is delivered to such service, to any party to this Agreement at its
respective address stated above, or at such other address as any party may by
similar notice designate.

 

15.          Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of Sections 7 and 8 of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  The parties accordingly agree that each of the parties to
this Agreement shall be entitled to an injunction or injunctions to prevent
breaches of Sections 7 and 8 of this Agreement and to enforce specifically the
terms and provisions of Sections 7 and 8 of this Agreement, and that such
injunctive relief shall be in addition to any other remedy to which any party is
entitled at law or in equity. The existence of any claim or cause of action of
the Executive against the Employer, whether predicated on this Agreement or not,
will not constitute a defense to the enforcement by the Employer of the
restrictions, covenants and agreements contained in this Agreement; provided,
however, that the failure by the Employer to pay the Executive his compensation
due pursuant to Section 3 of this Agreement shall constitute such a defense, as
shall the Employer’s failure to pay severance and benefits due under
Section 5(d)(1) of this Agreement if such failure is not in response to a breach
by the Executive of Section 8 of this Agreement.  Furthermore, in addition to
any other remedies, the Executive agrees that any violation of the provisions in
Section 8 will result in the immediate forfeiture of any remaining payment that
otherwise is or may become due under Section 5, if applicable.  The Executive
further agrees that should he breach any of the provisions contained in
Section 8 of this Agreement, the

 

11

--------------------------------------------------------------------------------


 

Executive shall repay to the Employer any amounts previously received by the
Executive pursuant to Section 5 that are attributable to that portion of the
payments paid for the period during which the Executive was in breach of any of
the provisions.  The Employer and the Executive agree that all remedies
available to the Employer or the Executive, as applicable, shall be cumulative.

 

16.          No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to confer upon any person or entity other than the
Employer and the Executive and the heirs, executors, administrators and personal
representatives of the Executive any rights or remedies of any nature under or
by reason of this Agreement.

 

17.          Successor Liability.  The Employer shall require any subsequent
successor, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business or assets of the Employer
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Employer would be required to perform it if no such
succession had taken place, and the Executive agrees to continue to be bound in
such case.

 

18.          Mitigation.  The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Agreement be reduced by any compensation earned by the Executive as the
result of employment by another employer or by retirement benefits payable after
the termination of this Agreement, except that the Employer shall not be
required to provide the Executive and the Executive’s eligible dependents with
medical insurance coverage as long as the Executive and the Executive’s eligible
dependents are receiving comparable medical insurance coverage from another
employer.

 

19.          Waiver of Breach.  The failure at any time to enforce or exercise
any right under any of the provisions of this Agreement or to require at any
time performance by the other parties of any of the provisions of this Agreement
shall in no way be construed to be a waiver of such provisions or to affect
either the validity of this Agreement or any part of this Agreement, or the
right of any party hereafter to enforce or exercise its rights under each and
every provision in accordance with the terms of this Agreement.

 

20.          No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this
Section 20 shall preclude the assumption of such rights by executors,
administrators or other legal representatives of the Executive or the
Executive’s estate and their assigning any rights under this Agreement to the
person or persons entitled hereto.

 

21.          Severability.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, section, restriction, covenant, agreement or other
provision of this Agreement shall in no way affect the validity or
enforceability of any other provision, or any part of this Agreement, but this
Agreement shall be construed as if such invalid or unenforceable term, phrase,
clause, paragraph, section, restriction, covenant, agreement or other provision
had never been contained in this Agreement unless the deletion of such term,
phrase, clause, paragraph, section, restriction, covenant, agreement or other
provision would result in such a material change as to cause the covenants and
agreements contained in this Agreement to be unreasonable or would materially
and adversely frustrate the objectives of the parties as expressed in this
Agreement.

 

22.          Survival of Benefits.  Any provision of this Agreement that
provides a benefit to the Executive and that by the express terms of this
Agreement does not terminate upon the expiration of his employment

 

12

--------------------------------------------------------------------------------


 

hereunder shall survive the expiration of the term of his employment and shall
remain binding upon the Employer until such time as such benefits are paid in
full to the Executive or the Executive’s estate.

 

23.          Construction.  This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia, to the extent
not inconsistent with and governed by federal law, without giving effect to
principles of conflict of laws.  All headings in this Agreement have been
inserted solely for convenience of reference only, are not to be considered a
part of this Agreement and shall not affect the interpretation of any of the
provisions of this Agreement.

 

24.          Jury Waiver.  The Employer and the Executive agree that in any
litigation action or proceeding arising out of or relating to this Agreement or
the Executive’s employment with the Employer, trial shall be in a court of
competent jurisdiction without a jury.  The Employer and the Executive
irrevocably waive any right each may have to a jury trial and a copy of this
Agreement may be introduced as written evidence of the waiver of the right to
trial by jury.  The Employer has not made and the Executive has not relied on,
any oral representation regarding the enforceability of this provision.  The
Employer and the Executive have read and understand the effect of this jury
waiver provision.

 

25.          Venue.  The Employer and the Executive hereby expressly consent to
be subject to the jurisdiction of the Commonwealth of Virginia to determine any
disputes regarding this Agreement and further agree that the exclusive venue for
any such dispute shall be in Virginia Beach, Virginia.  Employer and Executive
agree to accept the jurisdiction of any such court and each waives any claim and
warrants that he or it will not argue or contend that any such court does not
have jurisdiction, is not an appropriate forum or venue or that such a forum is
inconvenient.

 

26.          Full Capacity.  The persons signing this Agreement represent that
they have full authority and representative capacity to execute this Agreement
in the capacities indicated below and to perform all obligations under this
Agreement.

 

27.          Compliance with Internal Revenue Code Section 409A.  All payments
that may be made and benefits that may be provided pursuant to this Agreement
are intended to qualify for an exclusion from Section 409A of the Code and any
related regulations or other pronouncements thereunder and, to the extent not
excluded, to meet the requirements of Section 409A of the Code.  Any payments
made under Section 5 of this Agreement which are paid on or before the last day
of the applicable period for the short-term deferral exclusion under Treasury
Regulation § 1.409A-1(b)(4) are intended to be excluded under such short-term
deferral exclusion.  Any remaining payments under Section 5 except certain
payments related to extended group health plan coverage are intended to qualify
for the exclusion for separation pay plans under Treasury Regulation §
1.409A-1(b)(9). Each payment made under Section 5 shall be treated as a
“separate payment”, as defined in Treasury Regulation § 1.409A-2(b)(2), for
purposes of Code Section 409A. None of the payments under this Agreement are
intended to result in the inclusion in Executive’s federal gross income on
account of a failure under Section 409A(a)(1) of the Code.  The parties will
administer and interpret this Agreement to carry out such intentions.  However,
the Employer does not represent, warrant or guarantee that any payments that may
be made pursuant to this Agreement will not result in inclusion in the
Executive’s gross income, or any penalty, pursuant to Section 409A(a)(1) of the
Code or any similar state statute or regulation.  Notwithstanding any other
provision of this Agreement, to the extent that the right to any payment
(including the provision of benefits) hereunder provides for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code, the payment
shall be paid (or provided) in accordance with the following:

 

13

--------------------------------------------------------------------------------


 

(a)           If the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s termination
(the “Separation Date”), and if an exemption from the six month delay
requirement of Code Section 409A(a)(2)(B)(i) is not available, then no such
payment that is not otherwise exempt under 409A shall be made or commence during
the period beginning on the Separation Date and ending on the date that is six
months following the Separation Date or, if earlier, on the date of the
Executive’s death.  The amount of any payment that would otherwise be paid to
the Executive during this period shall instead be paid to the Executive on the
first day of the first calendar month following the end of the period.

 

(b)           Payments with respect to reimbursements of expenses or benefits or
provision of fringe or other in-kind benefits shall be made on or before the
last day of the calendar year following the calendar year in which the relevant
expense or benefit is incurred.  The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.

 

28.          Complete Agreement/Waiver.  This Agreement  and the agreements,
policies and plans referenced herein, are the full and complete expression of
the terms and conditions of the Executive’s employment with Employer.  This
Agreement, upon closing of the Acquisition, supersedes any prior agreements
between HRB and/or BHR and the Executive.  Accordingly, upon closing, the
Executive understands and agrees that, upon the closing of the Acquisition, he
is not entitled to any compensation under any prior Agreement between him and
HRB, including but not limited to his August 19, 2014, Employment Agreement, as
amended, and specifically waives any such compensation.  Provided, however,
nothing herein is intended to, or does, waive any  stock option or Restricted
Stock Unit grant of Executive prior to the closing of the Acquisition, vested or
unvested, in effect prior to the execution of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of HRB, BHR and the Executive have executed this
Agreement as of the date first written above.

 

 

 

HAMPTON ROADS BANKSHARES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles M. Johnston

 

 

Name:

Charles M. Johnston

 

 

Its:

Chairman and Chief Executive Officer

 

 

 

 

 

 

BANK OF HAMPTON ROADS

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles M. Johnston

 

 

Name:

Charles M. Johnston

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Thomas B. Dix, III

 

 

Thomas B. Dix, III

 

15

--------------------------------------------------------------------------------